Case 3:17-cv-00189-GNS Document 189-8 Filed 03/21/19 Page 1 of 2 PageID #: 7331




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


 EMW WOMEN’S SURGICAL CENTER,
 P.S.C., on behalf of itself, its staff, and its
 patients; and ERNEST MARSHALL, M.D.,
 on behalf of himself and his patients,

                Plaintiffs,
                                                   Case No. 3:17-cv-00189-GNS
 and

 PLANNED PARENTHOOD OF INDIANA
 AND KENTUCKY, INC., on behalf of itself,
 its staff, and its patients,

                Intervenor-Plaintiff,
 v.

 MATTHEW BEVIN, Governor of Kentucky,
 in his official capacity; VICKIE YATES
 BROWN GLISSON, Secretary, Cabinet for
 Health and Family Services, in her official
 capacity,

                Defendants.


  [PROPOSED] ORDER GRANTING MOTION FOR ORDER TO SHOW CAUSE WHY
            DEFENDANTS SHOULD NOT BE HELD IN CONTEMPT
Case 3:17-cv-00189-GNS Document 189-8 Filed 03/21/19 Page 2 of 2 PageID #: 7332




        The Court, having considered Plaintiff Planned Parenthood of Indiana and Kentucky’s

 (“PPINK”) Motion for Order to Show Cause why Defendants should not be held in contempt

 (“Motion”), the Declaration of Michael P. Abate and accompanying exhibits, together with all

 supporting papers, and upon all prior pleadings and proceedings, and good cause being shown,

        IT IS HEREBY ORDERED that the Motion is GRANTED.




                                           ___________________________________________
                                                                HON. GREG N. STIVERS
                                                      UNITED STATES DISTRICT COURT


                                                                      DATE: ______________
